IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-18-00226-CR

                            IN RE WILLIAM CHARLES WEBB


                                       Original Proceeding



                                MEMORANDUM OPINION

        Relator’s petition for writ of mandamus is denied.1




                                                           REX D. DAVIS
                                                           Justice




1
 The petition for writ of mandamus lacks proof of service. A copy of all documents presented to the Court
must be served on all parties (i.e., the trial court judge and the State through the district attorney in this
proceeding) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. The petition also lacks some of the
contents required by Rule of Appellate Procedure 52. See id. 52.3, 52.7. However, because of our disposition
and to expedite it, we implement Rule 2 and suspend these rules. Id. 2.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 15, 2018
Do not publish
[OT06]




In re Webb                                    Page 2